Exhibit 10.1

 

SOVEREIGN BANK — LOAN NO. 1703864

 

THIRTEENTH AMENDMENT TO

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

THIS THIRTEENTH AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
(this “Amendment”) dated as of JUNE 30, 2017 (the “Effective Date”), is by and
between SOVEREIGN BANK, a Texas state bank (together with its successors and
assigns, “Lender”), and DAWSON GEOPHYSICAL COMPANY, a Texas corporation
(“Debtor”), formerly known as TGC INDUSTRIES, INC.

 

RECITALS

 

WHEREAS, Debtor and Lender entered into that certain AMENDED AND RESTATED LOAN
AND SECURITY AGREEMENT dated as of SEPTEMBER 16, 2009 (as amended, modified, and
restated from time to time, the “Agreement”), pursuant to which Lender agreed to
make certain credit facilities available to Debtor on the terms and conditions
set forth therein.

 

WHEREAS, the parties desire to amend the Agreement pursuant to the terms and
conditions set forth herein.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 

1.                                      Defined Terms. Capitalized terms used in
this Amendment, to the extent not otherwise defined herein, shall have the same
meanings as in the Agreement, as amended hereby. The term “Maturity Date” as
used in the Revolving Credit Note shall have the same meaning as Revolving
Credit Maturity Date (as such term is defined in the Agreement).

 

2.                                      Amendment to Section 2(a) of the
Agreement. Section 2(a) of the Agreement is hereby deleted in its entirety and
replaced with the following:

 

(a)                                 Establishment of Credit Facility. Subject to
the terms and conditions set forth in this Agreement and the other Loan
Documents, Lender hereby agrees to lend to Debtor under a credit facility (the
“Revolving Credit Facility”) an aggregate sum not to exceed the lesser of:
(i) an amount equal to the Borrowing Base; or (ii) TWENTY MILLION AND NO/100
DOLLARS ($20,000,000.00) (the “Maximum Amount”), on a revolving basis from time
to time during the period commencing on the date hereof and continuing until the
earlier of: (i) the acceleration of the Indebtedness pursuant to the terms of
the Loan Documents; or (ii) JUNE 30, 2018 (the earlier of such dates being the
“Revolving Credit Maturity Date”). If at any time the sum of the aggregate
principal amount of Loans outstanding hereunder exceeds lesser of the Maximum
Amount or the Borrowing Base, such amounts shall be deemed an “Overadvance.”
Debtor shall immediately repay the amount of such Overadvance plus all accrued
and unpaid interest thereon upon written demand from Lender. Notwithstanding
anything contained herein to the contrary, an Overadvance shall be considered a
Loan and shall bear interest at the Rate as set forth in the Revolving Credit
Note and be secured by this Agreement. Subject to the terms and conditions
hereof, Debtor may borrow, repay and reborrow funds under the Revolving Credit
Facility up to the Revolving Credit Maturity Date.

 

3.                                      Amendment to Section 8(c).
Section 8(c) of the Agreement is hereby deleted in its entirety and replaced
with the following:

 

(c)                                  Tangible Net Worth. Debtor will maintain,
as of the end of each calendar quarter, a Tangible Net Worth of not less than
ONE HUNDRED TWENTY-FIVE MILLION AND NO/100 DOLLARS ($125,000,000.00).

 

THIRTEENTH AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT — PAGE
1

SOVEREIGN BANK — DAWSON GEOPHYSICAL COMPANY

 

--------------------------------------------------------------------------------


 

4.                                      Conditions Precedent. The obligations of
Lender under this Amendment shall be subject to the condition precedent that
Debtor shall have executed and delivered to Lender this Amendment and such other
documents and instruments incidental and appropriate to the transaction provided
for herein as Lender or its counsel may reasonably request.

 

5.                                      Payment Expenses. Debtor agrees to pay
all reasonable attorneys’ fees of Lender in connection with the drafting and
execution of this Amendment.

 

6.                                      Ratifications. Except as expressly
modified and superseded by this Amendment, the Agreement and the other Loan
Documents are ratified and confirmed and continue in full force and effect. The
Loan Documents, as modified by this Amendment, continue to be legal, valid,
binding and enforceable in accordance with their respective terms. Without
limiting the generality of the foregoing, Debtor hereby ratifies and confirms
that all liens heretofore granted to Lender were intended to, do and continue to
secure the full payment and performance of the indebtedness arising under the
Loan Documents. Debtor agrees to perform such acts and duly authorize, execute,
acknowledge, deliver, file and record such additional assignments, security
agreements, modifications or agreements to any of the foregoing, and such other
agreements, documents and instruments as Lender may reasonably request in order
to perfect and protect those liens and preserve and protect the rights of Lender
in respect of all present and future collateral. The terms, conditions and
provisions of the Loan Documents (as the same may have been amended, modified or
restated from time to time) are incorporated herein by reference, the same as if
stated verbatim herein.

 

7.                                      Representations, Warranties and
Confirmations. Debtor hereby represents and warrants to Lender that: (a) this
Amendment and any other Loan Documents to be delivered under this Amendment (if
any) have been duly executed and delivered by Debtor, are valid and binding upon
Debtor and are enforceable against Debtor in accordance with their terms, except
as limited by any applicable bankruptcy, insolvency or similar laws of general
application relating to the enforcement of creditors’ rights and except to the
extent specific remedies may generally be limited by equitable principles;
(b) no action of, or filing with, any governmental authority is required to
authorize, or is otherwise required in connection with, the execution, delivery
and performance by Debtor of this Amendment or any other Loan Document to be
delivered under this Amendment; and (c) the execution, delivery and performance
by Debtor of this Amendment and any other Loan Documents to be delivered under
this Amendment do not require the consent of any other person and do not
constitute a violation of any laws, agreements or understandings to which Debtor
is a party or by which Debtor is bound.

 

8.                                      Release. Debtor hereby acknowledges and
agrees that it knows of no defenses, counterclaims, offsets, cross-complaints,
claims or demands of any kind or nature whatsoever to or against Lender or the
terms and provisions of or the obligations of Debtor under the Loan Documents
and the other agreements, instruments and documents evidencing, securing,
governing, guaranteeing or pertaining thereto, and that Debtor has no right to
seek affirmative relief or damages of any kind or nature from Lender with
respect thereto. To the extent Debtor knows of any such defenses, counterclaims,
offsets, cross-complaints, claims, demands or rights, Debtor hereby waives, and
hereby knowingly and voluntarily releases and forever discharges Lender and its
predecessors, officers, directors, agents, attorneys, employees, successors and
assigns, from all possible claims, demands, actions, causes of action, defenses,
counterclaims, offsets, cross-complaints, damages, costs, expenses and
liabilities whatsoever with respect thereto, such waiver and release being with
full knowledge and understanding of the circumstances and effects of such waiver
and release and after having consulted legal counsel with respect thereto.

 

9.                                      Multiple Counterparts. This Amendment
may be executed in a number of identical separate counterparts, each of which
for all purposes is to be deemed an original, but all of which shall constitute,
collectively, one agreement. Signature pages to this Amendment may be detached
from multiple separate counterparts and attached to the same document and a
telecopy or other facsimile of any such executed signature page shall be valid
as an original.

 

10.                               Reference to Loan Documents. Each of the Loan
Documents, including the Agreement and any and all other agreements, documents,
or instruments now or hereafter executed and delivered pursuant to the terms
hereof containing a reference to any Loan Document shall mean and refer to such
Loan Document as amended hereby.

 

THIRTEENTH AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT — PAGE
2

SOVEREIGN BANK — DAWSON GEOPHYSICAL COMPANY

 

--------------------------------------------------------------------------------


 

11.                               Severability. Any provision of this Amendment
held by a court of competent jurisdiction to be invalid or unenforceable shall
not impair or invalidate the remainder of this Amendment and the effect thereof
shall be confined to the provision so held to be invalid or unenforceable.

 

12.                               Headings. The headings, captions, and
arrangements used in this Amendment are for convenience only and shall not
affect the interpretation of this Amendment.

 

NOTICE OF FINAL AGREEMENT

 

THE AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS THE SAME MAY BE AMENDED BY THIS
AMENDMENT, REPRESENT THE FINAL AGREEMENT BETWEEN AND AMONG THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN AND
AMONG THE PARTIES.

 

REMAINDER OF PAGE LEFT INTENTIONALLY BLANK

 

THIRTEENTH AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT — PAGE
3

SOVEREIGN BANK — DAWSON GEOPHYSICAL COMPANY

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
as of the Effective Date.

 

LENDER:

ADDRESS:

 

 

SOVEREIGN BANK

6060 Sherry Lane

 

Dallas, TX 75225

By:

/s/ Stephanie Baird Velasquez

 

 

Name:

Stephanie Baird Velasquez

 

 

Title:

Area President

 

 

 

 

With copies of notices to:

GARDERE WYNNE SEWELL LLP

 

2021 McKinney Avenue, Suite 1600

 

Dallas, TX 75201

 

Attention: Steven S. Camp

 

 

DEBTOR:

ADDRESS:

 

 

DAWSON GEOPHYSICAL COMPANY

101 E. Park Blvd., Suite 955

 

Plano, TX 75074

By:

/s/ Wayne Whitener

 

 

Name:

Wayne Whitener

 

 

Title:

Executive Vice Chairman

 

 

 

THIRTEENTH AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT — PAGE
4

SOVEREIGN BANK — DAWSON GEOPHYSICAL COMPANY

 

--------------------------------------------------------------------------------